         Case 3:19-cv-00432-JWD-EWD              Document 1   07/02/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA
                                BATON ROUGE DIVISION


VICTOR RUBIO                                     CIVIL ACTION NO.

v.                                               JUDGE:

DEAMONTRAE J. WARREN, SUNBELT                    MAGISTRATE
FOREST PRODUCTS, INC., AND
EMPLOYERS MUTUAL CASUALTY
COMPANY


                         NOTICE OF REMOVAL OF CIVIL ACTION
                    UNDER 28 U.S.C. § 1441(B) (DIVERSITY JURISDICTION)

TO THE CLERK OF COURT:

       PLEASE TAKE NOTICE that Defendants, Sunbelt Forest Products, Inc. (“Sunbelt”) and

Employers Mutual Casualty Company (“EMC”), with full reservation of any and all rights,

defenses, and objections, hereby give notice of the removal to this Court of the State Court

Action described below, and in support state:

                                     I.   BACKGROUND

                                                 1.

       Defendants, Sunbelt and EMC, were named as defendants in a civil action commenced

on May 31, 2019 in the Nineteenth Judicial District Court for the Parish of East Baton Rouge,

State of Louisiana, entitled “Victor Rubio v. Deamontrae J. Warren, Sunbelt Forest Products,

Inc., and Employers Mutual Casualty Company”, bearing docket number 683743.

                                                 2.

       Defendants file herewith as Exhibit “A”, in globo, copies of all processes, pleadings,

notices, and orders filed in the State Court proceeding.




       01847313-1                                1
         Case 3:19-cv-00432-JWD-EWD             Document 1       07/02/19 Page 2 of 8



                                                3.

       Plaintiff claims that on or about June 4, 2018, he was driving a 1997 Winnebago Brave

west on Interstate 12 in St. Tammany Parish, Louisiana, in front of a 2018 Mack CXU613 owned

by Sunbelt and operated by Deamonte J. Warren. Plaintiff further claims that at this time Mr.

Warren was acting within the course and scope of his employment with Sunbelt. See, Petition for

Damages, ¶¶ 3–4, 6, 9.

                                                4.

       Plaintiff claims that EMC issued a policy of liability insurance to Sunbelt, which policy

provides insurance coverage for the actions and/or negligence of Sunbelt and Mr. Warren. See,

Petition for Damages, ¶ 5.

                                                5.

       Plaintiff claims that Mr. Warren “violently crashed into the rear” of his vehicle, causing

him severe, painful, permanent, and disabling injuries, including headaches, lumbar and cervical

strains, post-traumatic stress disorder, and other unspecified damages. Plaintiff seeks damages

for past, present, and future “physical pain and suffering, mental and emotional pain, anguish,

and distress, medical expenses, loss of enjoyment of life, and other damages and losses to be

shown at trial.” See, Petition for Damages, ¶¶ 5, 10–11.

                                                6.

       Plaintiff claims that Mr. Warren is liable for various acts of negligence that caused his

alleged injuries. See, Petition for Damages, ¶ 13.

                                                7.

       Plaintiff claims that Sunbelt is liable for its own various acts of negligence, as well as

vicarious liability for Mr. Warren. See, Petition for Damages, ¶¶ 9, 12.




       01847313-1                                2
         Case 3:19-cv-00432-JWD-EWD               Document 1       07/02/19 Page 3 of 8



                                                  8.

       Plaintiff claims that EMC is liable as Sunbelt’s insurer, pursuant to the Louisiana Direct

Action Statute, La. R.S. 22:1269. See, Petition for Damages, ¶ 7.

                            II.      DIVERSITY OF CITIZENSHIP

                                                  9.

       Pursuant to 28 U.S.C. § 1332, this Court has jurisdiction over this matter based upon

diversity of citizenship.

                                                  10.

       As pleaded, Plaintiff, Victor Rubio, is and was a citizen of the State of Louisiana, both at

the time of filing of this suit and at the time of removal.

                                                  11.

       Defendant, Sunbelt Forest Products, Inc., is and was a Mississippi corporation with its

principal place of business in Pearl, Mississippi, both at the time of the filing of this suit and at

the time of removal.

                                                  12.

       Defendant, Employers Mutual Casualty Company, is and was an Iowa corporation with

its principal place of business in Des Moines, Iowa, both at the time of the filing of this suit and

at the time of removal.

                                                  13.

       Defendant, Deamontrae J. Warren, upon information and belief, is and was a citizen of

the State of Mississippi, both at the time of the filing of this suit and at the time of removal.




       01847313-1                                  3
         Case 3:19-cv-00432-JWD-EWD               Document 1       07/02/19 Page 4 of 8



                            III. AMOUNT IN CONTROVERSY

                                                 14.

       The $75,000.00 amount-in-controversy requirement of 28 U.S.C. § 1332 is satisfied in

this case. Louisiana law prohibits a plaintiff from alleging a specific amount of damages in the

complaint. LA. CODE CIV. P. art. 893. Because Plaintiff fails to allege a specific amount of

damages in the Petition for Damages, the Court must “examine the complaint to determine

whether it is ‘facially apparent’ that the claims exceed the jurisdictional amount.” White v. FCI

USA, Inc., 319 F.3d 672, 675 (5th Cir. 2003).

                                                 15.

       Plaintiff’s Petition for Damages does not set forth that there is a “lack of jurisdiction of

federal courts due to insufficiency of damages” as required by LA. CODE CIV. PROC. art.

893(A)(1). Although most Louisiana federal courts have stated that the failure to include an art.

893 allegation, alone, is insufficient to establish the amount in controversy, they have held that

the omission is entitled to some consideration in the inquiry. See, e.g., Trahan v. Drury Hotels

Co. LLC, 2011 WL 2470982, *4 (E.D. La. June 20, 2011); Ford v. State Farm, 2009 WL 790150,

*4 (M.D. La. Mar. 25, 2009); Broussard v. Multi-Chem Grp., LLC, 2012 WL 1492855, *2 (W.D.

La. Mar. 14, 2012). In light of Plaintiff’s claimed damages, his failure to include such a statement

in his prayer for relief makes it apparent that more than $75,000 is at stake in this case.

                                                 16.

       Further, Louisiana courts have found that damages exceeded $75,000 in cases involving

claims similar to those in Plaintiffs’ Petition for Damages. For example, a plaintiff who sustained

a back injury and lingering headaches after falling over a desk was awarded $100,000 in general

damages, $11,446 for past medicals, and $5,671 for future medicals, in addition to $82,034 in

lost wages. See, Domingue ex. rel Domingue v. Allied, 2002-1338 (La. App. 1 Cir. 5/9/03), 849


       01847313-1                                 4
         Case 3:19-cv-00432-JWD-EWD               Document 1     07/02/19 Page 5 of 8



So. 2d 690. In another case, a plaintiff suffered a cervical neck strain in a motor vehicle accident

and, while recovering, was involved in a subsequent accident that aggravated his pre-existing

injuries. See, Lastrapes v. Progressive Security Ins. Co., 2010-0051 (La. 11/30/10), 51 So. 3d

659. He received $125,000 in past pain and suffering and $88,000 in past special damages for the

exacerbation of his prior injuries. Id. Moreover, in a very recent case, a motorist who sustained

back injuries in a rear-end vehicular collision and underwent only conservative treatment and

was never recommended for surgery, was awarded $75,000 in general damages and $15,291 in

past medicals, even though he only received $263 for lost wages. See, Hebert v. Boesch, 2015-

1791 (La. App. 1 Cir. 6/13/16), 194 So. 3d 798.

                                                17.

       Courts have also awarded significant sums for alleged mental anguish, loss of enjoyment

of life, post-traumatic stress disorder, etc. See, McCain v. Howell, 2006-1830 (La. App. 1 Cir.

9/14/07), 971 So. 2d 323 ($15,000 awarded for emotional distress and nightmares following an

automobile accident, even though the plaintiff had limited physical injuries); Cain v. Winn-Dixie

Louisiana, Inc., 98-0792 (La. App. 1 Cir. 9/24/99), 757 So. 2d 712 ($10,000 awarded for PTSD

after seeing a hair strand in a piece of cake); Giamanco v. EPE, Inc., 619 So.2d 1339 (La. App. 1

Cir. 1991) ($10,000 awarded for PTSD after a woman incurs hair damage); Hicks v. State, 34,890

(La. App. 2 Cir. 12/7/01), 802 So.2d 1005 ($50,000 awarded to a plaintiff for mental anguish

following automobile accident, where she sustained relatively minor injuries); Hernandez v.

State, DOTD, 2002-0162 (La. App. 4 Cir. 10/16/02), 841 So.2d 808 ($15,000 awarded for PTSD

following automobile accident, even though no mental treatment until 18 months post accident);

LaSalle v. Benson Car Co., Inc., 00-1459 (La. App. 5 Cir. 1/30/01), 783 So.2d 404 ($50,000

awarded for five month lumbar strain with associated mental anguish).




       01847313-1                                 5
         Case 3:19-cv-00432-JWD-EWD             Document 1       07/02/19 Page 6 of 8



                                               18.

       Here, as noted above, Plaintiff alleges that he suffers from past, present, and future

severe, painful, permanent, and disabling injuries, including headaches, lumbar and cervical

strains, post-traumatic stress disorder, and other damages. See, Petition for Damages, ¶¶ 5, 10–

11. Thus, it is readily apparent from the face of his Petition for Damages that Plaintiff’s

combined potential damages, if proven, as a matter of law and fact, exceed the sum of $75,000.

                                  IV. REMOVAL IS PROPER

                                               19.

       Defendant, Employers Mutual Casualty Company, was served with the Petition for

Damages, through the Louisiana Secretary of State, on June 11, 2019.

                                               20.

       Defendant, Sunbelt Forest Products, Inc., has not been properly served with a copy of the

Petition for Damages as of the date of the filing of this Notice of Removal. Plaintiff did attempt

service on Sunbelt through a prior registered agent in Louisiana, but that agent has not acted on

behalf of Sunbelt since at least 2004 and Sunbelt has not maintained an office in Louisiana since

2004. Nonetheless, for purposes of efficiency, Sunbelt now waives formal service requirements

and voluntarily appears herein.

                                               21.

       Defendant, Deamontrae J. Warren, has not been properly served with a copy of the

Petition for Damages as of the date of the filing of this Notice of Removal.

                                               22.

       Accordingly, this Notice of Removal is timely filed within thirty days after the first

service or notice on any defendant of the pleadings setting forth the claims for relief, and within

one year of the filing of the Petition for Damages, in compliance with 28 U.S.C. § 1446(b).


       01847313-1                               6
         Case 3:19-cv-00432-JWD-EWD             Document 1       07/02/19 Page 7 of 8



                                                23.

       The United States District Court for the Middle District of Louisiana is the federal

judicial district embracing the Nineteenth Judicial District Court for the Parish of East Baton

Rouge, where the suit was originally filed. Thus, venue is proper in this Court under 28 U.S.C.

§ 1441(a).

                                                24.

       This Court has original jurisdiction according to 28 U.S.C. § 1332(a). Removal of this

action to this Court is proper pursuant to 28 U.S.C. § 1441.

                                                25.

       Promptly after the filing of this Notice of Removal to the United States District Court for

the Middle District of Louisiana, a copy of this Notice will be filed with the Clerk of the

Nineteenth Judicial District Court for the Parish of East Baton Rouge, State of Louisiana, to

effect the removal of this action to the United States District Court for the Middle District of

Louisiana, as provided by law.

       WHEREFORE, the above premises considered, Defendants, Sunbelt Forest Products,

Inc. and Employers Mutual Casualty Company, pray that Civil Action No. 683743, currently

pending in the Nineteenth Judicial District Court for the Parish of East Baton Rouge, State of

Louisiana, be removed to this Court for trial and determination; that all further proceedings in the

State Court be stayed; and that these Defendants have all additional and further relief to which

they may be entitled.




       01847313-1                                7
         Case 3:19-cv-00432-JWD-EWD           Document 1      07/02/19 Page 8 of 8



                                            Respectfully submitted,

                                            DUPLASS, ZWAIN, BOURGEOIS, PFISTER
                                             WEINSTOCK & BOGART, APLC

                                                    /s/ John G. Yadamec
                                            JOSEPH E. BEARDEN, III (#26188)
                                            JOHN G. YADAMEC (#37928)
                                            3838 N. Causeway Boulevard, Suite 2900
                                            Metairie, Louisiana 70002
                                            Telephone: (504) 832-3700
                                            jbearden@duplass.com
                                            jyadamec@duplass.com
                                            Counsel for Defendants, Sunbelt Forest Products,
                                              Inc. and Employers Mutual Casualty Company

                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been served on all

counsel of record by filing through the Court’s CM/ECF system on this 2nd day of July 2019.


                                    /s/ John G. Yadamec
                                      John G. Yadamec




       01847313-1                              8
